 


113 HR 3518 IH: Restarting Local Economies Act of 2013
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3518 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2013 
Mr. Swalwell of California introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Public Works and Economic Development Act of 1965 with respect to grants for economic adjustment, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Restarting Local Economies Act of 2013. 
2.Grants for economic adjustment 
(a)In generalSection 209(c) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149(c)) is amended— 
(1)in paragraph (4) by striking or at the end; 
(2)in paragraph (5) by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following: 
 
(6)the closure of a local government entity that had an economic development mission and left obligations related to economic development projects unfulfilled when closed.. 
(b)Cost sharingSection 204(c) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3144(c)) is amended by adding at the end the following: 
 
(4)Closure of local government economic development entityIn the case of a grant provided under section 209, the Secretary may increase the Federal share above the percentage specified in subsection (a) up to 100 percent of the cost of the applicable project if the Secretary determines that the project assists a community with an economy injured by the closure of a local government entity that had an economic development mission and left obligations related to economic development projects unfulfilled when closed.. 
 
